DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to amendment received on 04/30/2021.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Judith Crowley on 07/27/2021.
The application has been amended as follows: 
 In claim 16, at line 4, after the phrase “magnetic field sensor” insert the phrase “to generate a magnetic field signal”.
Delete claims 17 – 23.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
As to claims 1 – 3 and 5 – 7, the prior art fails to show remaining in the running mode of the magnetic field sensor until a determination is made that a predetermined number of vibration flags have been set, wherein 
The reasons for allowance for claims 8 – 14 are the same as presented in office action mailed on 04/13/2021.
As to claim 15, the prior art fails to show providing direction information for the target object in the form of direction-indicating pulses; and returning to the running mode of the magnetic field sensor when three direction-indicating pulses match. These features taken together with the other limitations of the claim renders the claim allowable for prior art.
12.    As to claim 16, the prior art fails to show holding positive peak values and negative peak values of the magnetic field signal by allowing inward updating of the positive peak values and the negative peak values while restricting outward updating of the positive peak values and the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REENA AURORA/Primary Examiner, Art Unit 2858